Exhibit 10.15

 

SECURITIES PLEDGE AND SECURITY AGREEMENT

 

This Securities Pledge and Security Agreement (the “Agreement”) is made and
entered into this      day of December, 2005, by and between DENNIS L. RYLL (the
Pledgor”) and MISSOURI STATE BANK AND TRUST COMPANY (the “Secured Party”).

 

WHEREAS, ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation, is indebted
to Secured Party for borrowed money evidenced by its promissory note dated as of
even date herewith in the amount of Three Million Dollars ($3,000,000) (the
“Note”) issued pursuant to a Revolving Credit Agreement (the “Loan Agreement”)
also dated as of even date herewith; and

 

WHEREAS, the Note is guaranteed by, among others, Pledgor, pursuant to that
certain Continuing Contract of Guaranty, dated December 30, 2005 (the
“Guaranty”); and

 

WHEREAS, Pledgor is the owner of certain securities more particularly described
on Schedule 1 hereto which are held by H&R Block Financial Advisors (“H&R
Block”) and which Pledgor has agreed to pledge to Lender to secure the
obligations of Pledgor under the Guaranty; and

 

WHEREAS, capitalized terms used herein which are defined in the Loan Agreement
shall have the same meanings when used herein.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged the parties hereto hereby agree as follows:

 

1. GRANT OF SECURITY INTEREST. For valuable consideration, the receipt of which
is hereby acknowledged, Pledgor hereby assigns, transfers and pledges to Secured
Party all right, title and interest of Pledgor in and to, and hereby gives and
grants to Secured Party a security interest in and to that certain Margin -
Account Pledge and Collateral Assignment Account No. 56674876 (the “Account”)
which has been established pursuant to that certain Margin - Account Pledge and
Collateral Assignment dated as of December     , 2005 (the “Control Agreement”),
a copy of which is attached hereto as Exhibit A and by this reference
incorporated herein, which Account initially consists of those assets more
particularly described on Schedule 1 hereto, together with proceeds thereof, all
substitutions therefor, all accruals and accessions thereto and all monies,
dividends, rights payments, shares and property received with respect thereto,
or to which Pledgor may be entitled as a result of Pledgor’s ownership thereof,
including, but not limited to, those by way of corporate reorganization,
liquidation, split or change in capital structure, all of which will be promptly
delivered to the holder hereof duly endorsed, if endorsement is required, and in
proper form for transfer (all of the foregoing being hereinafter referred to as
the “Collateral”). Notwithstanding the foregoing to the contrary, Secured Party
hereby acknowledges that Pledgor, as part of Pledgor’s estate planning, may from
time to time desire to gift, transfer or otherwise convey certain of the assets
constituting the Collateral and Secured Party hereby consents to same provided
that (i) Pledgor is not then in default hereunder or under the Note, and no
event which with the passage of time or the giving of notice or both could
become an event of default hereunder or under the Note has occurred, and (ii)
collateral of equal value is transferred to H&R Block for credit to the Account
and the Control Agreement is amended accordingly.



--------------------------------------------------------------------------------

2. OBLIGATIONS SECURED. The assignment, transfer, pledge and security interest
granted hereby is to secure: (a) the payment and performance of Pledgor’s
obligations to Secured Party as evidenced by that certain Continuing Contract of
Guaranty dated as of even date herewith (the “Guaranty”); and (b) the
performance of Pledgor’s obligations under this Agreement (all of the foregoing
being hereinafter referred to as the “Obligations”).

 

3. WARRANTIES AND COVENANTS OF PLEDGOR. Pledgor hereby warrants and covenants
that:

 

A. All stock certificates, bonds, receipts, confirmations and other documents in
the possession of Pledgor which evidence any of the Collateral described above,
or any interest therein, have been, or will be, delivered into the possession of
H&R Block for credit to the Account and shall be held by H&R Block as security
for the Obligations in accordance with the terms of the Control Agreement.
Pledgor hereby agrees to execute any and all documents and notices in addition
to this Agreement (including, but not limited to, stock or bond powers or
transfer instructions) as may be necessary to effect a transfer of the
Collateral to H&R Block for credit to the Account. In the event that the
Collateral includes book-entry or other uncertificated securities or
instruments, or a quantity of securities which constitute or are part of a
fungible bulk of certificated and uncertificated securities, or if Pledgor’s
interest in any of the collateral is reflected by entries or notations on the
books of a third party (including, but not limited to any issuer, financial
intermediary, depository or clearing corporation, Pledgor hereby agrees to
execute any and all documents and to do any and all things, including the giving
of written instructions to all issuers, depositories, financial intermediaries,
clearing corporations or other third parties on whose books or records evidence
of ownership of the Collateral is maintained, in order to transfer such
securities to H&R Block for credit to the Account and complete, effect, confirm
and perfect the security interest therein which is granted hereunder.

 

B. If Pledgor’s interest in any of the collateral is reflected on the books and
records of any issuer, depository, financial intermediary or other third party,
such issuer, depository, financial intermediary or third party is hereby
authorized and instructed to transfer such Collateral, and all of Pledgor’s
right, title and interest therein, to H&R Block for credit to the Account

 

C. Pledgor agrees to pay promptly all taxes, fees and charges of any kind on the
purchase, transfer or ownership of the Collateral, and further agrees that if
Pledgor does not, Secured Party is authorized to do so and to add the amount of
the same to the Obligations of any Pledgor to Secured Party.

 

D. Pledgor hereby agrees that the value of the Collateral held in the Account
shall at all times be sufficient to support a loan to value ratio of fifty
percent (50%) based upon the from time to time outstanding principal balance of
the Note. In the event the value of the Collateral does not meet such
requirement, Pledgor hereby agrees to cause, substitute or additional collateral
to be transferred to H&R Block for credit to the Account so as to comply with
this covenant and the Control Agreement is amended accordingly.

 

4. APPOINTMENT OF AGENTS AND CUSTODIANS; REGISTRATION IN NOMINEE NAME. Secured
Party shall have the right to appoint one or more agents or

 

2



--------------------------------------------------------------------------------

custodians for the purpose of retaining physical possession of the certificates
representing or evidencing the Collateral, or for the purpose of being a
depository or financial intermediary or agent on whose books or records evidence
of any securities that are included within the Collateral is maintained.

 

5. EVENTS OF DEFAULT; REMEDIES UPON DEFAULT. For purposes of this Agreement, the
following shall be Events of Default:

 

A. any representation made by Pledgor in this Agreement or in any other document
or instrument delivered to Secured Party in connection with the Guaranty is
untrue in any respect which in the reasonable judgment of Secured Party is
material, or any warranty herein by Pledgor is not fulfilled in any material
respect;

 

B. any Guarantor defaults in the due and punctual payment of any amount due
under the Guaranty as and when the same becomes due and payable as therein
provided, and such default remains uncorrected after any applicable cure period;

 

C. Pledgor defaults in the due and punctual performance of any of the other
covenants or agreements contained in this Agreement, and such default is not
remedied to the satisfaction of Secured Party within twenty (20) days after
written notice by Secured Party to Pledgor to remedy the same.

 

D. the occurrence of any other event of default under the Guaranty and such
default is not cured within the applicable cure period.

 

If any Event of Default shall have occurred and be continuing:

 

A. Secured Party may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Uniform Commercial
Code in effect in the State of Missouri at that time (the “Code”), and Secured
Party may also, without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as Secured
Party may deem commercially reasonable. Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days’ notice to
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Secured
Party shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. With respect to any of the Collateral that consists of securities
not registered under the securities laws of the United States or any state,
Pledgor agrees that it shall be commercially reasonable for Secured Party to
sell the Collateral to a buyer who will represent that he is purchasing solely
for investment and not with a view to the resale or distribution of such
securities, or in such other manner as counsel for Secured Party may require to
comply with applicable securities laws.

 

3



--------------------------------------------------------------------------------

B. Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
Secured Party, be held by Secured Party as collateral for, and/or then or at any
time thereafter applied (after payment of any expenses incurred by Secured Party
pursuant to Section 5A. above) in whole or in part by Secured Party against, all
or any part of the Obligations in such order as Secured Party shall elect. Any
surplus of such cash or cash proceeds held by Secured Party and remaining after
payment in full of all the Obligations shall be paid over to Pledgor or to
whomsoever may be lawfully entitled to receive such surplus.

 

C. The rights and remedies provided to Secured Party under this Agreement are
cumulative, and may be exercised singly or concurrently, and are not exclusive
of any other rights or remedies provided by law or equity.

 

6. VOTING RIGHTS, DIVIDENDS, REPLACEMENT OF COLLATERAL.

 

A. So long as there has not occurred an Event of Default, or any event which
with the giving of notice or the lapse of time, or both, would be such an Event
of Default, Pledgor shall be entitled to exercise any and all voting rights and
powers relating or pertaining to the Collateral or any part thereof for any
purpose consistent with the terms of this Agreement.

 

B. So long as there has not occurred an Event of Default, or an event which with
the giving of notice or the lapse of time, or both, would be such an Event of
Default, Pledgor shall be entitled to receive and retain any and all cash
dividends and distributions, if any, paid on the Collateral. Any and all stock
and/or liquidating dividends, distributions in property, redemptions or other
distributions made on or in respect of the Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock of
the issuer thereof or received in exchange for Collateral or any part thereof or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which issuer or Pledgor may be a party or otherwise, and any and all
cash and other property received in payment of the principal of or in redemption
of or in exchange for any Collateral (either as maturity, upon call for
redemption or otherwise), shall become part of the Collateral and, if received
by Pledgor, shall be held in trust for the benefit of Secured Party and shall
forthwith be delivered to Secured Party or it designated agent or nominee
(accompanied by proper instruments of assignment and/or stock powers executed by
Pledgor in accordance with Secured Party’s instructions) to be held subject to
the terms of this Agreement.

 

C. Upon the occurrence of any Event of Default, or any event which with the
giving of notice or the lapse of time, or both, would be such an Event of
Default, at the option of Secured Party: (i) all rights of Pledgor to exercise
or refrain from exercising, the voting rights and powers which Pledgor is
entitled to exercise, pursuant to Section 6.A. above, shall cease, and all such
rights shall thereupon be become vested in Secured Party, which shall have the
sole and exclusive right and authority to exercise, or refrain from exercising,
such voting and/or consensual rights and powers; and (ii) the Secured Party
shall receive and be entitled to retain any and all cash dividends and
distributions, if any, paid in respect of the Collateral. Any and all money and
other property paid over to or received by the Secured Party, pursuant to the
provisions of this Section or Section 6.B. above, shall be retained by the
Secured Party as part of the Collateral and be governed by, and applied in
accordance with, the provisions hereof.

 

4



--------------------------------------------------------------------------------

7. SECURED PARTY APPOINTED ATTORNEY-IN-FACT. Pledgor hereby appoints Secured
Party as Pledgor’s attorney-in-fact for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
which Secured Party may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, Secured Party shall, to the extent
permitted under Section 4 hereof, have the right and power to receive, endorse
and collect all checks and other orders for the payment of money made payable to
Pledgor representing any dividend, interest payment or other distribution
payable or distributable in respect of the Collateral or any part thereof and to
give full discharge for the same.

 

8. MISCELLANEOUS.

 

A. No Waiver. No failure on the part of Secured Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy by Secured Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and not exclusive of any other remedies provided by law. Secured
Party may extend or renew the Obligations, and grant releases, compromises or
indulgences with respect to the Obligations or any extension or renewal thereof
or any security therefor or to any obligor hereunder or thereunder, and no such
action shall impair Secured Party’s rights hereunder.

 

B. Termination. This Agreement shall terminate when the Obligations have been
fully performed and paid and when Secured Party has no obligation to extend
credit or make payments to or for the benefit of Pledgor, at which time Secured
Party shall release, reassign and re-deliver (or cause to be so released,
reassigned and re-delivered) to Pledgor, without recourse or warranty and at the
expense of Pledgor against receipt, such of the Collateral (if any) as shall not
have been sold or otherwise applied by Secured Party pursuant to the terms
hereof and which is still held by Secured Party hereunder together with
appropriate instruments of reassignment and release.

 

C. Addresses for Notices. All notices, requests, demands, directors and other
communications provided for hereunder shall be in writing and shall be mailed,
telefaxed, telegraphed, sent by overnight mail or hand delivered to the
applicable party at the addresses indicated below:

 

If to Pledgor:    Dennis L. Ryll, M.D.      2595 Red Springs Drive      Las
Vegas, Nevada 89135-1512 and    Dennis L. Ryll, M.D.      1029 Speckledwood
Manor Court      Chesterfield, Missouri 63017

 

5



--------------------------------------------------------------------------------

If to Secured Party:   Missouri State Bank and Trust Company     12452 Olive
Street Road     Creve Coeur, Missouri 63141     Attention: Kurt Kientzle

 

or, as to either party, to such other address as such party shall specify by a
notice in writing to the other party.

 

D. Further Assurances. Pledgor agrees to do such further acts and things, and to
execute and deliver such additional instructions, conveyances, assignments,
agreements and instruments, as Secured Party may at any time reasonably request
in connection with the administration or enforcement of this Agreement
(including, without limitation, to aid Secured Party in the transfer of, or
perfection of a security interest in, or the sale of, all or any part of the
Collateral) or related to the Collateral or any part thereof or in order to
better assure and confirm unto Secured Party its rights, powers and remedies
hereunder. Pledgor hereby consents and agrees that the issuer of the Collateral,
or any register or transfer agent for any of the Collateral, shall be entitled
to accept the provisions hereof as conclusive evidence of the right of Secured
Party to effect any transfer pursuant hereto, notwithstanding any other notice
or direction to the contrary heretofore or hereafter given by Pledgor or any
other person to such issuer or to any such registrar or transfer agent.

 

E. Binding Agreement; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns, except that Pledgor shall not be permitted to assign
this Agreement or any interest herein or in the Collateral, or any part thereof,
or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by Secured Party
as Collateral under this Agreement.

 

F. Governing Law; Amendments. This Agreement shall be governed by the laws of
the State of Missouri. No provision of this Agreement may be amended, waived or
modified, nor may any of the Collateral be released, unless specifically
provided for herein, except in writing, signed by Secured Party.

 

G. Headings. Paragraph headings used herein are for convenience only and shall
not affect the construction of this Agreement.

 

[Remainder of page left intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PLEDGOR:

--------------------------------------------------------------------------------

Dennis L. Ryll SECURED PARTY: MISSOURI STATE BANK AND TRUST COMPANY By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

7